                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 JAMES DAVID NANNEY,                   )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00215-FDW
                                       )
                 vs.                   )
                                       )
 ERIK A. HOOKS,                        )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 12, 2019 Order.

                                               September 12, 2019
